     Case 3:20-cv-00637-B-BT Document 11 Filed 03/22/21           Page 1 of 1 PageID 58



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

TERRELL RAYSHAWN HUGHES,                      §
          Plaintiff,                          §
                                              §
v.                                            §   No. 3:20-cv-0637-B (BT)
                                              §
CHERYL LEE SHANNON, et al.                    §
           Defendants.                        §

     ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

         The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case. No objections were filed, and the District Court reviewed the proposed Findings,

Conclusions, and Recommendation for clear error. Finding none, the Court ACCEPTS the

Findings, Conclusions, and Recommendation of the United States Magistrate Judge.

         SO ORDERED.

         DATED: March 22, 2021.



                                           _________________________________
                                           JANE J. BOYLE
                                           UNITED STATES DISTRICT JUDGE
